 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   DAISY REYNA, as an individual,
                                  ) Case No.: 2:19-cv-02629-PA-MAA
     MARIAH MONTES, as Guardian ad)
12   Litem for D.S. and Z.S., two minors,
                                  )
                                  ) ORDER DISMISSING CLAIMS
13            Plaintiffs,         ) WITH PREJUDICE
                                  )
14       v.                       )
                                  )
15   COUNTY OF LOS ANGELES,       )
     DEPARTMENT OF CHILDREN AND )
16   FAMILY SERVICES, DCFS SOCIAL )
     WORKER MICHELE LOYA-         )
17   CHHABRA, DCFS SUPERVISOR     )
     KAREN VANCE, and DOES 1-5,   )
18                                )
              Defendants.         )
19                                )
20         IT IS HEREBY ORDERED, pursuant to stipulation of the parties, as
21   follows:
22         1.     The First Amendment retaliation aspect of the first claim, as described
23   in Paragraph 25(a) of the First Amended Complaint, is hereby dismissed against
24   the individual defendants, with prejudice.
25         2.     The judicial deception aspect of the first claim, as described in
26   Paragraph 25(d) of the First Amended Complaint, is hereby dismissed against the
27   individual defendants, with prejudice.          IT IS SO ORDERED
                                                              March 13, 2020
28   ///                                             Dated

                                   - 1 - United States District Judge
            [PROPOSED] ORDER DISMISSING CLAIMS      WITH PREJUDICE
